Exhibit 10.2

 

PAR TECHNOLOGY CORPORATION
REPURCHASE AGREEMENT

 

[●], 2020

 

[           ] (the “Undersigned”), for itself and on behalf of the beneficial
owners listed on Exhibit A hereto (the “Accounts”) for whom the Undersigned
holds contractual and investment authority (each Account, as well as the
Undersigned if it is selling Existing Notes (as defined below) referred to
hereunder as, a “Holder”), enters into this Repurchase Agreement (this
“Agreement”) with PAR Technology Corporation, a Delaware corporation (the
“Company”), as of the date first written above, whereby the Holders will
exchange the Existing Notes (as defined below) for a combination of shares of
the Company’s common stock, par value $0.02 per share (“Repurchase Shares”), and
cash (the “Repurchase Cash” and, together with Repurchase Shares, the
“Repurchase Consideration”), as set forth on Exhibit A hereto.

 

On and subject to the terms hereof, the parties hereto agree as follows:

 

Article I

Repurchase

 

Section 1.1         Repurchase. On and subject to the terms set forth in this
Agreement, at the Closing (as defined herein), the Undersigned hereby agrees to
cause each Holder to deliver to the Company the aggregate principal amount of
the Company’s outstanding 4.500% Senior Convertible Notes due 2024 (such
principal amount of notes, the “Existing Notes”) specified for such Holder on
Exhibit A under the heading “Repurchased Notes” in exchange for, and the Company
hereby agrees to issue to such Holder, the Repurchase Consideration specified
for such Holder on Exhibit A under the heading “Repurchase Consideration,” plus
an amount in cash equal to the accrued and unpaid interest in respect of such
Holder’s Repurchased Notes (as defined herein) from, and including, the most
recent date on which interest thereon was paid, to the date of Closing, as set
forth on Exhibit A (“Accrued Interest”). The Existing Notes delivered to the
Company pursuant to the terms of this Agreement in exchange for the Repurchase
Consideration are referred to herein as the “Repurchased Notes.” The
transactions contemplated by this Agreement, including the issuance, delivery
and acceptance of the Repurchase Consideration and the exchange and sale of the
Repurchased Notes are collectively referred to herein as the “Transactions.”

 

Section 1.2         Closing. Subject to the satisfaction (or waiver by the
applicable parties) of the conditions set forth in Section 4.1 below, the
closing of the Transactions (the “Closing”) will take place remotely via the
exchange of documents and signatures on [●], 2020 or at such time and place as
the Company and the parties may agree in writing (the “Closing Date”).

 

At the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Repurchased Notes as
specified on Exhibit A hereto, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto (collectively, “Liens”), together with

--------------------------------------------------------------------------------

any documents of conveyance or transfer that the Company may deem necessary or
desirable to transfer to and confirm in the Company all right, title and
interest in and to the Repurchased Notes, free and clear of any Liens (no later
than 12:00 noon New York City time on the day of Closing), and (b) (i) the
Company shall deliver or cause to be delivered to each Holder the Repurchase
Cash and the Accrued Interest specified for such Holder on Exhibit A hereto, as
specified on, and pursuant to the wire instructions provided by each Holder on,
Exhibit B hereto, and (ii) the Company shall deliver to each Holder the number
of Repurchase Shares specified for such Holder on Exhibit A hereto, as specified
on, and pursuant to the delivery instructions provided by each Holder on,
Exhibit B hereto; provided, that the parties acknowledge that the delivery of
the Repurchase Shares may be delayed due to procedures and mechanics within the
system of The Depository Trust Company (“DTC”) or the New York Stock Exchange
(the “NYSE”) (including the procedures and mechanics regarding the listing of
the Repurchase Shares on such exchange) or other events beyond the Company’s
control and that such delay will not be a default under this Agreement so long
as the Company is using its reasonable best efforts to effect the issuance of
the Repurchase Shares.

 

For the avoidance of doubt, in the event of any delay in the Closing as
described above, the Holders shall not be required to deliver the Repurchased
Notes until the Closing occurs. The Company may at any time (whether before,
simultaneously with or after the Closing) deliver Repurchase Consideration to
one or more other holders of Existing Notes or to other investors (any such
issuances pursuant to agreements dated as of the date hereof, the “Aggregated
Transactions”). The delivery and cancellation of the Repurchased Notes shall be
effected through one-sided Deposit/Withdrawal at Custodian (DWAC) withdrawal
instructions arranged by, and entered on behalf of, the Holders to DTC.

  

Article II

Covenants, Representations and Warranties of the Holders

 

Each Holder (and, where specified below, the Undersigned) hereby covenants as
follows, and makes the following representations and warranties, each of which
is and shall be true and correct on the date hereof and at the Closing, to the
Company and Jefferies LLC (the “Repurchase Agent”), and all such covenants,
representations and warranties shall survive the Closing.

 

Section 2.1         Power and Authorization. Each of the Undersigned and each
Holder is duly organized, validly existing and in good standing under the laws
of its jurisdiction of formation, and the Undersigned has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Transactions. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Existing Notes and (iii) the number of Repurchase Shares to be issued
to such Holder and the amount of Repurchase Cash to be delivered to such Holder
in respect of its Repurchased Notes. 

2

--------------------------------------------------------------------------------

Section 2.2         Valid and Enforceable Agreement; No Violations. This
Agreement has been duly executed and delivered by the Undersigned and
constitutes a legal, valid and binding obligation of the Undersigned,
enforceable against the Undersigned in accordance with its terms, except that
such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Transactions will not violate, conflict with or result in a breach of or default
under (i) the Undersigned or the applicable Holder’s organizational documents
(or any similar documents governing each Account), (ii) any agreement or
instrument to which the Undersigned or the applicable Holder is a party or by
which the Undersigned or the applicable Holder or any of their respective assets
are bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Undersigned or the applicable Holder. No
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Holders of this Agreement and
the consummation of the Transactions.

 

Section 2.3         Title to the Repurchased Notes. (a) Each Holder is the sole
legal and beneficial owner of the Repurchased Notes (including any Accrued
Interest) set forth opposite its name on Exhibit A hereto; (b) each Holder has
good, valid and marketable title to its Repurchased Notes, free and clear of any
Liens (other than pledges or security interests that such Holder may have
created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker); (c) no Holder has, in whole or in part,
except as described in the preceding clause (b), (i) assigned, transferred,
hypothecated, pledged, exchanged or otherwise disposed of any of its Repurchased
Notes or its rights, title or interest in or to its Repurchased Notes or (ii)
given any person or entity (other than the Undersigned) any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
its Repurchased Notes; and (d) upon each Holder’s delivery of its Repurchased
Notes to the Company pursuant to the Transactions, such Repurchased Notes shall
be free and clear of all Liens.

 

Section 2.4         Qualified Institutional Buyer. Each Holder is (i) a
“qualified institutional buyer” within the meaning of Rule 144A promulgated
under the Securities Act, and (ii) an “Institutional Account” as defined in
FINRA Rule 4512(c).

 

Section 2.5         Full Satisfaction of Obligations under the Notes. Each
Holder acknowledges that upon issuance of the Repurchase Consideration, the
obligations of the Company to the Holder under the Repurchased Notes will have
been satisfied in full.

 

Section 2.6         No Affiliates; Beneficial Ownership. No Holder is, or has
been at any time during the consecutive three-month period preceding the date
hereof, a director, officer or “affiliate” within the meaning of Rule 144
promulgated under the Securities Act (an “Affiliate”) of the Company. To each
Holder’s knowledge, such Holder did not acquire any of the Repurchased Notes,
directly or indirectly, from an Affiliate of the Company. No Holder is the

3

--------------------------------------------------------------------------------

beneficial owner of five percent (5%) or more of the Company’s common stock, par
value $0.02 per share (as determined in accordance with Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)).

  

Section 2.7         No Illegal Transactions. Each of the Undersigned and each
Holder has not, directly or indirectly, and no person acting on behalf of or
pursuant to any understanding with it has, disclosed to a third party any
information regarding the Transactions nor engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving any of the Company’s securities) since the time that
the Undersigned was first contacted by either the Company, the Repurchase Agent
or any other person regarding the Aggregated Transactions, this Agreement or an
investment in the Repurchase Shares or the Company. Each of the Undersigned and
the Holder covenants that neither it nor any person acting on its behalf or
pursuant to any understanding with it shall disclose to a third party any
information regarding the Transactions or engage, directly or indirectly, in any
transactions in the securities of the Company (including Short Sales) prior to
the time the Aggregated Transactions are publicly disclosed by the Company.
“Short Sales” include all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Exchange Act, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers. Solely for purposes of this Section 2.7, subject to the
Undersigned’s and each Holder’s compliance with their respective obligations
under the U.S. federal securities laws and the Undersigned’s and such Holder’s
respective internal policies, (a) “Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries, desks, groups or Affiliates of the
Undersigned or the applicable Holder that are effectively walled off by
appropriate “Fire Wall” information barriers approved by the Undersigned’s or
such Holder’s respective legal or compliance department (and thus such walled
off parties have not been privy to any information concerning the Aggregated
Transactions), and (b) the foregoing representations and covenants of this
Section 2.7 shall not apply to any transaction by or on behalf of an Account
that was effected without the advice or participation of, or such Account’s
receipt of information regarding the Aggregated Transactions provided by, the
Undersigned or the applicable Holder.

 

Section 2.8         Adequate Information; No Reliance. The Undersigned is a
registered investment adviser with the Securities and Exchange Commission (the
“SEC”) acting on behalf of one or more Holders who are its investment advisory
clients. The Undersigned acknowledges and agrees on behalf of itself and each
Holder that (a) the Undersigned has been furnished with all materials it
considers relevant to making an investment decision to enter into the
Transactions and has had the opportunity to review the Company’s filings and
submissions with the SEC, including, without limitation, all information filed
or furnished pursuant to the Exchange Act, (b) the Undersigned has had a full
opportunity to ask questions of the Company concerning the Company, its
business, operations, financial performance, financial condition and prospects
and the terms and conditions of the Transactions, (c) the Undersigned and each
Holder has had the opportunity to consult with their respective accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
Transactions and to make an informed investment decision with respect to such
Transactions, (d) each Holder has evaluated

4

--------------------------------------------------------------------------------

the tax and other consequences of the Transactions and ownership of the
Repurchase Shares with its tax, accounting or legal advisors, (e) neither the
Company nor the Repurchase Agent is acting as a fiduciary or financial or
investment advisor to the Undersigned or any Holder, (f) neither the Undersigned
nor any Holder is relying, and none of them has relied, upon any statement,
advice (whether accounting, tax, financial, legal or other), representation or
warranty made by the Company or any of its Affiliates or representatives
including, without limitation, the Repurchase Agent, except for (i) the publicly
available filings and submissions made by the Company with the SEC under the
Exchange Act and (ii) the representations and warranties made by the Company in
this Agreement and (g) none of the Repurchase Agent, any of its affiliates or
any of its control persons, officers, directors or employees shall be liable to
the Holders in connection with the Transactions. Each of the Undersigned and
each Holder is able to fend for itself in the Transactions; has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of its prospective investment in the Repurchase Shares; has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment; and acknowledges that investment in
the Repurchase Shares involves a high degree of risk.

  

Section 2.9         Stockholder Representations Letter. The Undersigned agrees
that it shall obtain from each Holder and deliver to the Company a Stockholder
Representations Letter executed by each Holder substantially in the form
attached hereto as Exhibit C.

 

Section 2.10     Rule 144 Treatment. The Company confirms that the Repurchase
Shares shall be issued through the facilities of DTC and, accordingly, shall be
free of any restrictive legend pertaining to transfers pursuant to the
Securities Act. The Undersigned, on behalf of itself and each Holder, agrees and
acknowledges that if, at any time prior to April 15, 2020, the Company notifies
the Undersigned that the Repurchase Shares are no longer eligible for sale by
non-affiliates of the Company pursuant to Rule 144 of the Securities Act of
1933, as amended (the “Securities Act”), the Undersigned on behalf of each
Holder will submit the shares to the Company for re-issuance with a restrictive
legend pertaining to transfers pursuant to the Securities Act.

 

Section 2.11     Taxpayer Information. The Undersigned agrees that it shall
obtain from each Holder and deliver to the Company a complete and accurate IRS
Form W-9 or IRS Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate.

 

Section 2.12     Further Action. The Holder agrees that it shall, upon request,
execute and deliver any additional documents deemed by the Company to be
necessary or desirable to complete the Transactions.

 

Section 2.13     No Reliance. Each of the Undersigned and each Holder represents
that it is not relying upon, and has not relied upon, any statement,
representation or warranty made by Jefferies LLC, any of its affiliates or any
of its or their control persons, officers, director or employees, in making the
exchange of the Repurchased Notes or decision to exchange the Repurchased Notes.

5

--------------------------------------------------------------------------------

Section 2.14     No Liability. Each of the Undersigned and each Holder
represents that none of Jefferies LLC, any of its affiliates or any of its or
their control persons, officers, directors or employees shall be liable with
respect to any transaction in connection with its exchange of the Repurchased
Notes.

 

Article III

Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and the Repurchase Agent:

 

Section 3.1         Power and Authorization. The Company is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Transactions. No consent, approval, order or authorization of, or registration,
declaration or filing with any governmental entity is required on the part of
the Company in connection with the execution, delivery and performance by it of
this Agreement and the consummation by the Company of the Transactions, except
as may be required under any state or federal securities laws or that may be
obtained after the Closing without penalty or such that would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the financial position or results of operations of the Company and its
subsidiaries, taken as a whole, or affect the Company’s ability to consummate
the Transactions in any material respect.

 

Section 3.2         Valid and Enforceable Agreements; No Violations. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to the Enforceability Exceptions. This Agreement and consummation of the
Transactions will not violate, conflict with or result in a breach of or default
under (a) the charter, bylaws or other organizational documents of the Company,
(b) any material agreement or instrument to which the Company is a party or by
which the Company or any of its assets are bound, or (c) any laws, regulations
or governmental or judicial decrees, injunctions or orders applicable to the
Company, except in the case of clauses (b) or (c), where such violations,
conflicts, breaches or defaults would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the financial
position or results of operations of the Company and its subsidiaries, taken as
a whole, or affect the Company’s ability to consummate the Transactions in any
material respect.

 

Section 3.3         Validity of the Repurchase Shares. When delivered to the
applicable Holder pursuant to the Transactions against delivery of the
Repurchased Notes therefor in accordance with the terms of this Agreement, the
Repurchase Shares will (i) be validly issued, fully paid and non-assessable,
(ii) be free and clear of any Liens, including claims or rights under any voting
trust agreements, shareholder agreements or other agreements, and (iii) will not
be subject to any preemptive, participation, rights of first refusal or other
similar rights.

6

--------------------------------------------------------------------------------

Assuming the accuracy of the Undersigned’s and each Holder’s representations and
warranties hereunder, the Repurchase Shares (a) will be issued in the
Transactions exempt from the registration requirements of the Securities Act
pursuant to Section 4(a)(2) of the Securities Act and (b) will be issued in
compliance with all applicable state and federal laws.

 

Section 3.4         Listing Approval. At the Closing, the Repurchase Shares
shall be approved for listing on the NYSE.

 

Section 3.5         Rule 144. At all times prior to April 15, 2020, the Company
shall use its reasonable best efforts to ensure the availability of current
public information, within the meaning of Rule 144(c) under the Securities Act.

 

Section 3.6         Disclosure. On or before the first business day following
the date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Aggregated Transactions (to the extent not previously
publicly disclosed). Without the prior written consent of the Undersigned, the
Company shall not disclose the name of the Undersigned or any Holder in any
filing or announcement, unless such disclosure is required by applicable law,
rule, regulation or legal process based on advice of counsel.

 

Section 3.7         No Litigation. There is no action, lawsuit, arbitration,
claim or proceeding pending or, to the knowledge of the Company, threatened,
against the Company that would reasonably be expected to impede the consummation
of the Transactions.

 

Article IV

Closing Conditions & Notification

 

Section 4.1         Conditions to Obligations of the Undersigned, each Holder
and the Company. The obligations of the Undersigned to cause each Holder to
deliver the Repurchased Notes and of the Company to deliver the Repurchase
Consideration are subject to: (a) the satisfaction at or prior to the Closing of
the condition precedent that the representations and warranties of the Holders
and the Company contained in Articles II and III, respectively, shall be true
and correct as of the Closing in all material respects with the same effect as
though such representations and warranties had been made as of the Closing and,
unless notice is given pursuant to Section 4.2 below, each of the
representations and warranties contained therein shall be deemed to have been
reaffirmed and confirmed as of the Closing Date; and (b) prior to or
contemporaneously with the Closing, the Company shall have completed the closing
of that certain issuance of [●]% Senior Convertible Notes due 2026
(collectively, the “New Notes”).

 

Section 4.2         Notification. The Undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the Closing that
would cause any representation, warranty, or covenant contained in Article II to
be false or incorrect in any material respect. The Company hereby covenants and
agrees to notify the Undersigned upon the occurrence of any event prior to the
Closing that would cause any representation, warranty, or covenant contained in
Article III to be false or incorrect in any material respect.

7

--------------------------------------------------------------------------------

Article V

Miscellaneous

 

Section 5.1         Notice. Any notice provided for in this Agreement shall be
in writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid). Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and one business day
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day. The addresses for any such notices shall be,
unless changed by the applicable party via notice to the other parties in
accordance herewith:

 

If to the Company:

 

To: PAR Technology Corporation
8383 Seneca Turnpike
New Hartford, NY 13413
Attn: Cathy King, General Counsel
Email: cathy_king@partech.com
Tel: (315) 738-0600

  

with a copy to:

 

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attn: Glenn Pollner
Email: gpollner@gibsondunn.com
Phone: (212) 351-4000

 

If to the Holders, to the address on the signature page to this Agreement.

 

Section 5.2         Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Transactions embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or Affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

 

Section 5.3         Assignment; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties and their successors and assigns.
No party shall assign this Agreement or any rights or obligations hereunder or,
in the case of the Holders, any of the Repurchased Notes held by such Holders,
without the prior written consent of the

8

--------------------------------------------------------------------------------

Company (in the case of assignment by a Holder) or the applicable Holders (in
the case of assignment by the Company).

 

Section 5.4         Further Assurances. The parties hereto each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, including
giving any further assurances, as any party may reasonably request in connection
with the Transactions contemplated by and in this Agreement. In addition,
subject to the terms and conditions set forth in this Agreement, each of the
parties shall use its reasonable best efforts (subject to, and in accordance
with, applicable law) to take promptly, or to cause to be taken, all actions,
and to do promptly, or to cause to be done, and to assist and to cooperate with
the other parties in doing, all things necessary, proper or advisable under
applicable laws to consummate and make effective the Transactions contemplated
hereby, including the obtaining of all necessary, proper or advisable consents,
approvals or waivers from third parties and the execution and delivery of any
additional instruments reasonably necessary, proper or advisable to consummate
the Transactions contemplated hereby.

 

Section 5.5         Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any non-compliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such non-compliance or breach.

 

Section 5.6         Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 5.7         Governing Law; Waiver of Jury Trial. This Agreement shall in
all respects be construed in accordance with and governed by the substantive
laws of the State of New York, without reference to its choice of law rules.
Each of the Company and the Undersigned irrevocably waive any and all right to
trial by jury with respect to any legal proceeding arising out of the
transactions contemplated by this Agreement.

 

Section 5.8         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the

9

--------------------------------------------------------------------------------

same instrument. Any counterpart or other signature hereon delivered by
facsimile or any standard form of telecommunication or e-mail shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

  

Section 5.9         Specific Performance. Each of the parties hereto agrees that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that each of the parties
hereto shall be entitled to an injunction or injunctions without the necessity
of posting a bond to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. Unless
otherwise expressly stated in this Agreement, no right or remedy described or
provided in this Agreement is intended to be exclusive or to preclude a party
hereto from pursuing other rights and remedies to the extent available under
this Agreement, at law or in equity

 

Section 5.10       Third Party Beneficiaries. Nothing herein shall grant to or
create in any person not a party hereto (other than the Repurchase Agent), or
any such person’s dependents or heirs, any right to any benefits hereunder, and
no such party shall be entitled to sue any party to this Agreement with respect
thereto.

 

Section 5.11       Withholding. Notwithstanding anything to the contrary in this
Agreement, the Company and any applicable withholding agent shall be entitled to
deduct and withhold any amounts from the Repurchase Consideration and Accrued
Interest that the Company or applicable withholding agent, as the case may be,
determines it is required to deduct and withhold under the Internal Revenue Code
of 1986, as amended, or any other tax law, and any such amounts so deducted and
withheld shall be treated for all purposes as having been paid to the applicable
person in respect of whom such deduction and withholding was made.

 

[Signature Pages Follow]

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PAR TECHNOLOGY CORPORATION

 

By:     Name:     Title:    

 

[Signature page to Repurchase Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

[LEGAL NAME OF SIGNATOR]:

 

(in its capacities described in the first paragraph hereof)   By:     Name:    
Title:     Address:    




[Signature page to Repurchase Agreement]

--------------------------------------------------------------------------------

EXHIBIT A
Selling Beneficial Owners

 

       
Repurchase
Consideration
       
Holder Name,
Address, Email
and Phone
Number
 

Repurchased
Notes1 

 

Cash
Payment2[A] 

 

Repurchase
Shares3 

  Accrued
Interest [B]   Total Cash
Payment
[A + B]

 

DTC Participant Information*

 

DTC Participant Number:  

 

DTC Participant Name:  

 

DTC Participant Phone Number:  

 

DTC Participant Email:  

 

FFC Account #:  

 

Account # at Bank/Broker:  

  

* DTC Participant information to be provided for each Holder

 

--------------------------------------------------------------------------------

1 Insert principal of Existing Notes to be exchanged.



2 To include cash payable (including in respect of principal and fractional
shares) but excluding accrued interest.



3 To include the number of shares of the Company’s common stock, par value
$0.02, to be issued.

--------------------------------------------------------------------------------

EXHIBIT B

--------------------------------------------------------------------------------

EXHIBIT C

  

Stockholder Representation Letter

 

[DATE]

 

PAR Technology Corporation

8383 Seneca Turnpike

New Hartford, NY 13413

 

Re: Rule 144 Representation Letter Relating to issuance of [#######] shares of
Common Stock, par value $0.02 (the “Shares”) of PAR Technology Corporation (the
“Company”)

 

Ladies & Gentlemen:

 

The undersigned, [SHAREHOLDER], was a holder of 4.500% Convertible Senior Notes
due 2024 (the “Existing Notes”) of the Company. Pursuant to a Repurchase
Agreement, dated [●], 2020 (the “Repurchase Agreement”) by and among the Company
and the signatories party thereto, the Company is issuing the Shares to the
undersigned as consideration in connection with the repurchase from the
undersigned of the aggregate principal amount of Existing Notes set out in the
Repurchase Agreement. The undersigned as recipient of the above-referenced
Shares, seeks to have the Shares issued without a restricted legend under the
Securities Act of 1933, as amended (the “Securities Act”). In connection with
the foregoing and in accordance with the requirements of Rule 144 promulgated
under the Securities Act, the undersigned hereby confirms, represents and
warrants that:

 



1. The undersigned is not an “affiliate” of the Company as that term is defined
in Rule 144(a)(1) and has not been an affiliate of the Company for at least
ninety (90) days.

 

2. As of the date of this letter, six (6) months will have elapsed since the
date of acquisition of the Existing Notes from the Company, and payment of the
full purchase price, by the undersigned in accordance with Rule 144(d).

 

3. The undersigned wishes to have the Shares issued in the name of its brokerage
account no. [_______] held with [BROKERAGE FIRM] with the intent of consummating
a sale of the Shares.

 

4. The undersigned will comply with any applicable requirements of the
Securities Act, including, but not limited to, the requirements of Rule 144, in
connection with any sale or transfer of the Shares.

 

5. The undersigned agrees and acknowledges that if, at any time prior to April
15, 2020, the Company notifies the undersigned that the Shares are no longer
eligible for sale by non-affiliates of the Company pursuant to Rule 144 of the
Securities Act as a result of the Company not having current public information
available within the meaning of Rule 144, the undersigned will submit the Shares
to the Company for re-issuance with a Securities Act restrictive legend. Upon
receipt of such notice, the undersigned agrees not to make any disposition of
all or any portion of Shares unless and until: (a) the Shares are again able to
be freely sold pursuant to Rule 144 under the Securities Act, (b) there is then
in effect a registration statement under the Securities Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or (c) the undersigned shall have furnished Company with
an opinion of counsel, in a

--------------------------------------------------------------------------------

  form reasonably satisfactory to Company, that such disposition will not
require registration of the Shares under the Securities Act and otherwise
complies with applicable state securities laws.

 

6. The undersigned agrees that, in order to ensure compliance with the
restrictions imposed by this Stockholder Representation Letter, in the event
that the shares are no longer eligible for sale by non-affiliates of the Company
in accordance with (5) above, the Company may issue appropriate “stop-transfer”
instructions to its transfer agent. Company will not be required: (a) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Stockholder Representation Letter; or
(b) to treat as owner of such Shares, or to accord the right to vote or receive
dividends, to any purchaser or other transferee to whom such Shares have been so
transferred in violation of any of the provisions of this Stockholder
Representation Letter.

 

Sincerely,

  

[SHAREHOLDER]

 

By:    



Name:     Title:    

--------------------------------------------------------------------------------








